219 Ga. 47 (1963)
131 S.E.2d 562
MITCHEM
v.
BALKCOM, WARDEN.
22021.
Supreme Court of Georgia.
Submitted May 13, 1963.
Decided May 29, 1963.
Sam Johnson, Rene Kemp, for plaintiff in error.
Eugene Cook, Attorney General, Howard P. Wallace, Assistant Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, contra.
CANDLER, Justice.
In this State the common-law rule that the doctrine of res adjudicata does not extend to the trial of habeas corpus proceedings is not of force and such proceedings are subject to the provisions of Code § 110-501. See Andrews v. Aderhold, 201 Ga. 132 (2) (39 SE2d 61); and Wells v. *48 Keith, 213 Ga. 858 (102 SE2d 533). The record in this case conclusively shows that the ground on which the applicant here relied for his release from the penitentiary was adjudicated adversely to him by a judgment rendered in a prior habeas corpus proceeding instituted by him against the respondent. This being, true, there is no merit in the contention that the court erred in sustaining the plea of res adjudicata and remanding him to respondent's custody.
Judgment affirmed. All the Justices concur.